Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an Examiner's Statement of Reasons for Allowance:
The applicant's amendment filed on 7/30/2021 has overcome the technical deficiencies
and the prior art rejection. Claims 7, 9-16, 18-19 and 21 are allowed because the prior art of
record fails to disclose that:
-wherein a second end of the shorting stub is grounded, and wherein the shorting stub is shorter
than a quarter of an electrical length at a frequency of a local oscillator (LO) signal; and
the LO matching circuit comprises a first transmission line having a first end connected to the
source of the transistor: a second transmission line having a first end connected to a second end
of the first transmission line, wherein a second end of the second transmission line is connected
to the LO port: and a first capacitive element, wherein a first end of the first capacitive element is
connected to a point of connection of the first transmission line and the second transmission
line, wherein a second end of the first capacitive element is grounded as combined in claim 7.
-wherein the shorting stub is shorter than a quarter of an electrical length at a frequency of a
local oscillator (LO) signal; the IF matching circuit comprises an open stub having a first end
connected to the gate of the transistor, wherein a second end of the open stub is open; a third
transmission line having a first end connected to the gate of the transistor; a fourth transmission
line having a first end connected to a second end of the third transmission line; a second

line and the fourth transmission line, wherein a second end of the second capacitive element is
grounded; and a third capacitive element having a first end connected to a second end of the
fourth transmission line, wherein a second end of the third capacitive element is connected to the
IF port; and wherein the RF matching circuit comprises: a fifth transmission line having a first
end connected to the drain of the transistor; a fourth capacitive element having a first end
connected to a second end of the fifth transmission line, wherein a second end of the fourth
capacitive element is grounded; and a fifth capacitive element having a first end connected to the
drain of the transistor, wherein a second end of the fifth capacitive element is connected to the
RF port as combined in claims 11 and 13.

CONCLUSION
Any comments considered necessarily by applicant must be submitted no later than the
payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue
Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for
Allowance."
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to DINH THANH LE whose telephone number is (571) 272-1745.
The examiner can normally be reached on MONDAY-THURSDAY (7:00AM-8:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Lincoln Donovan, can be reached at (571) 272-1988.